Title: To George Washington from Brigadier General William Thompson, 6 May 1776
From: Thompson, William
To: Washington, George



Sir.
Fort George [N.Y.] 6th May. 1776

I arrived at this place the 4th Instant and have since been detain’d by bad weather and contrary winds. Greaton’s Patterson’s and Bond’s Regiments have been gone from here some days—Greaton’s and Patterson’s have left Ticonderoga and I expect Bond’s will be also gone from there, before Poor’s can reach that place—I hope to set out Tomorrow-morning with the last of my party, and expect in ten days to be in or near Quebec.
General Schuyler does every thing. Indeed much more than I tho’t was in the power of Man to do in forwarding the Troops and provisions—A number of Poor’s Regiment and six or seven Men of Capn Nelson’s Company have deserted on the march. I am Yr Excellency’s Most obedt Hble Servt

Wm Thompson

